By the Court :
Defendant was convicted in the Superior Court of Mendocino County of the crime of murder in the first degree, and on this appeal complains of the following instruction given to the jury by the Court below:
“You are not legally bound to acquit him, because you may *406not be entirely satisfied that the defendant, and no other person, committed the alleged offense.”
The foregoing instruction was erroneous. (The People v. Kerrick, 52 Cal. 446, and cases therein referred to.)
Judgment reversed, and new trial ordered.